DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 lines 1-2 should read “…one or both of the upper and lower plates…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 22-24, 30, 35-37, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0071918 to Amin.
As to claims 22, 35, Amin discloses an implantable tissue scaffold for wound closure or capable for closure of a laparoscopic tissue defect (paragraph 3, 32, the device is capable for being implanted for a wound closure or a laparoscopic tissue defect) comprising a tissue scaffold body (10, figure 19, 19a with respect to the first wire figure paragraph 123-128) scaled to a laparoscopic trocar port defect (paragraph 43, the device can be scaled to the defect), the scaffold including a central rod (the general waists between the geometry forms 12a,b, of figure 19, 19c, as seen for instance 20, figure 2) having a central longitudinal axis, an upper plate (12b) including a helical section (figure 19, paragraph 125-127, the part of the wire that goes through three quadrants of the geometrical form 12b) that at least partially circumferences the central rod (figure 19) and a lower plate (12a) spaced away from the upper plate by a defect thickness dimension (figure 19, 19ab), the lower plate including a helical section (figure 19, paragraph 125-127, the part of the wire that goes through three quadrants of the geometrical form 12a) that at least partially circumferentially the central rod (figure 19), the central rod, upper plate and lower plate comprising a 
As to claim 23, 36, Amin discloses a section of the upper plate and a section of the lower plate extends in a radially outward direction from the central rod (figure 19), the radially outward rejection being perpendicular to the central longitudinal axis of the central rod (figure 19).
As to claim 24, 37, Amin discloses the helical section of one or both of the lower plate and upper plate circumscribes the central rod by less than 360 degrees (figure 19).
As to claim 30, 40, Amin discloses the upper plate includes one or more engagement features (232), configured to be grasped by a tissue scaffold insertion tool (230, figure 18).
Claims 22, 23, 25-31, 33-36, 38-40, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0155934 to Baxter.
As to claims 22, 35, Baxter discloses an implantable tissue scaffold for wound closure or capable for closure of a laparoscopic tissue defect (paragraph 6, 32, 34-36, the device is capable for being implanted for a wound closure or a laparoscopic tissue defect) comprising a tissue scaffold body (10) scaled to a laparoscopic trocar port defect (paragraph 32, 34-6, the device can be scaled to the defect based on the disclosed dimensions and kits used), the scaffold including a central rod (11) having a central longitudinal axis (figure 1), an upper plate (the plate 812 as seen in figure 8, paragraph 33, as the plate 13 of the generic structure of the device of figure 1, paragraph 27) including a helical 
As to claims 23, 36, Baxter discloses a section of the upper plate and a section of the lower plate extends in a radially outward direction from the central rod (figure 8), the radially outward rejection being perpendicular to the central longitudinal axis of the central rod (figure 8).
As to claims 25, Baxter discloses the helical section of one or both of the lower plate and upper plate circumscribes the central rod by greater than 360 degrees (figure 8).
As to claim 26, Baxter discloses one or both of the upper plate and lower plate includes a geometry that promotes tissue ingrowth into the respective upper plate and lower plate (paragraph 27, being porous can promote tissue ingrowth). 
As to claim 27, 38, Baxter discloses the geometry that promotes tissue ingrowth includes a plurality of perforations (paragraph 27, since the device is porous, the porous nature will define perforations).

As to claim 29, Baxter discloses the plurality of perforations include of first set of perforations and a second set of perforations, the first set of perforations being located radially nearer the central rod than the second set of perforations (paragraph 27). Without further structure or designations of the perforations, the porous nature of the device will define a plurality of given perforations. Therefore there can be a set of perforations that are closer to the central rod and there can be set of perforations farther form the rod. 
As to claim 30, 40, Baxter discloses the upper plate includes one or more engagement features (the “lanyard” paragraph 33, which can be associated with the upper plate), configured to be grasped by a tissue scaffold insertion tool (36, figure 8, paragraph 22).
As to claim 31, Baxter discloses one or both of the upper and lower plate includes a textured surface (paragraph 27, the “porous” structure will create a textured surface).
As to claim 33, 34, 42, Baxter discloses the lower and upper plates comprises a same shape and  are arranged about the central rod in same way (paragraph 33). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2012/0071918 to Amin in view of U.S. Patent Publication 2010/0087854 to Stopek.
As to claims, 32, 41, Amin discloses the device above including that the device is biodegradable (paragraph 45) but is specifically silent about the biodegradable material is configured to completely biodegrade in three to five months after being implanted into an animal laparoscopic port defect. 
Stopek teaches a similar device (wound closure, abstract) made from a biodegradable material, similar to those of Amin (paragraph 92, similar biodegradable metals/polymers), that is configured to completely biodegrade in three to five months after being implanted into an animal laparoscopic port defect (paragraph 90, 92). It either would have been known that the material of Amin would be able to be completely biodegradable in three to five months based on .
Claims 32, 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2014/0155934 to Baxter in view of U.S. Patent 5,728,134 to Barak.
As to claims, 32, 41, Baxter discloses the device above including that the device is biodegradable (paragraph 16) but is specifically silent about the biodegradable material is configured to completely biodegrade in three to five months after being implanted into an animal laparoscopic port defect. Barak teaches a similar device (wound closure, abstract) made from a biodegradable material, similar to those of Baxter (col. 1 ll. 32-42, both “a collagen sponge”) , that is configured to completely biodegrade in three to five months after being implanted into an animal laparoscopic port defect (col. 1 ll. 32-42). It either would have been known that the material of Baxter would be able to be completely biodegradable in three to five months based on the known characteristics of the material, or would been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the material of device of Barak as the biodegradable material of Baxter which would be configured to be completely biodegrade in three to five months after being implanted since it has been held to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,726,696 to Houser, U.S. Patent Publication 2005/0043759 to Chanduszko, U.S. Patent Publication 2005/0251154 to Chanduszko, U.S. Patent Publication 2002/0010481 to Jayaraman, U.S. Patent Publication 2005/0182495 to Perrone, U.S. Patent Publication 2010/0016887 to Inderbitzi, and U.S. Patent Publication 2013/0338778 to Drori all disclose similar devices readable, combine, or capable of providing evidence on the claim of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771